DETAILED ACTION
	Claims 1-8 and 10-62 are currently pending in the instant application.  Claims 1-8 and 10-13 are rejected.  Claims 14-62 are withdrawn from further consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 24 February 2022 has been previously acknowledged.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 22 June 2022 have been fully considered and entered into the instant application.  Applicant’s argue that the ‘262 patent does not teach every element of amended claim 1 as claim 1 requires precipitating compound 1 from a solution comprising compound 1 or a salt thereof, and S1a, wherein S1a is an aprotic solvent.  This argument is not persuasive as column 45, which as stated by applicant, discloses the use of silica gel column chromatography, a purification technique, also discloses the extraction with DCM and the use of DCM for the chromatography.  These are merely other purification processes, using DCM which is an aprotic solvent, see page 18 of the instant specification.  See MPEP 2143 I. B. example 1.  The prior art teaches a method for purifying, it would have been prima facie obvious to substituted one method for the other.  Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  Therefore it would be obvious to precipitate the final product from an aprotic solvent.
Applicant also argues that column 30 does not provide a suspension of compound 27 in methanol in regards to reductive amination procedure in claim 1.  This argument is not persuasive as column 30 does provide a suspension of compound 27 in methanol in the general procedure for introduction of the protected carboxylic acid tails starting from compound 27.  So column 30 provides that the solvent can be methanol.  Column 31 has compound 27 in a solvent, such as 1,2-dichlorethane.  Therefore, the prior art reference provides the use of solvents, such as 1,2-dichlorethane and methanol.
Lastly, Applicant argues that the DMSO in example 306 is not in the purification step, but rather used to characterize the compound.  This is acknowledged by the examiner.  However, as discussed above, extraction with DCM (a purification step with an aprotic solvent) and chromatography with DCM are provided.
The 35 USC 103 rejections are therefore maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,796,262.
US Patent No. 8,796,262 discloses the compound #279 and #280on column 54 and 59:

    PNG
    media_image1.png
    188
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    38
    674
    media_image3.png
    Greyscale
which corresponds to the compound 1 prepared in the instant claims.  Schemes 5-7 on columns 15-18 provides the preparation of the compound 2 
    PNG
    media_image4.png
    151
    479
    media_image4.png
    Greyscale
(column 10), with compound 27: 
    PNG
    media_image5.png
    172
    413
    media_image5.png
    Greyscale
.  Compound 27 corresponds to a broad genus which includes the compound 2 of the instant claims.  Compounds 277 and 278 on column 59 are similar to instant compound 1, the only difference being the fluorine substituents versus the instant chlorine substituent.
    PNG
    media_image6.png
    43
    681
    media_image6.png
    Greyscale
 Column 30 provides the suspension of compound 27 in the solvent methanol.  Column 31 provides the introduction of 3-cyclobutanecarboxylic acid to compound 27 with utilizes a borohydride (1.6 equivalents) and 3-oxocyclobutanecarboxylic acid (1.3 equivalents up to 1.3 additional, which is 1.3-2.6) (corresponds to compound 3 of the instant claims).  Column 31 also provides room temperature and the solvent 1,2-dichloroethane.  Column 45 provides the preparation of compound 277 (which differs only by fluorine versus chlorine substiutents by the process of example 306 which is prepared on column 45 which utilizes 3-oxocyclobutane carboxylic acid (1.3 eq) and a bororhydride (1.6 equivalents), specifically, sodium triacetoxy borohydride,  at room temperature.  Example 306 provides purification with DCM extraction and chromatography with DCM.  Compound 306 is prepared by a route which utilizes compound 27 to compound 23, which correspond in general to the process of the instant claims.  The difference between the prior art and the instant claims is that the prior art does not provide an example for the preparation of compound 277 and 278, however, compounds 277 and 278, which correspond to the instant compound 1 are found in the prior art.  Closely related compounds are prepared by utilizing the compound 27 to prepare the compound 23 with both general schemes and examples 306 and 277 provided.  Compound 27 corresponds to the compound 2 of the instant claims.  The related compounds are prepared by utilizing the compound 3 which is 3-oxocyclobutane carboxylic acid at room temperature utilizing a borohydride.  However, one of ordinary skill in the art would be motivated to prepare the compound 1 instantly claimed by utilizing the compound 2 and 3 in the presence of a reducing agent as the prior art provides the compounds 277 and 278 which correspond to the instant compound 1, provides a general scheme of preparation with the compound 27 (which encompasses the compound 2) and the compound 3 (3-oxocyclbutane carboxylic acid) with a reducing agent at room temperature, and provides the use of a solvent (column 30) and molar equivalents (column 45), and provides the use of DMSO (example 306).  By utilizing the prior arts process of examples 306, 277 and 278 to prepare the compounds 279 and 280 of the prior art, one would end up using the compound 2 of the instant claims with a borohydride, a compound 3, and a reducing agent.  While the ‘262 patent does not explicitly disclose the preparation of compound 1, but discloses compound 1.  It should therefore be established which synthetic route the skilled person would chose to prepare the compound 1 starting from the ‘262 patent.  In column 32 under “Synthesis of Specific Compounds” is disclosed that the oxazole derivatives are prepared by either one of routes C, D, or E.  Furthemore, analogous compounds 306/307 and 277/278 were all prepared using the same procedure (Route E starting from compound 27).  It can thus be reasonably assumed that the skilled person would follow an analogous procedure to prepare the compound of the invention.  Additionally, column 45, which discloses the use of silica gel column chromatography, a purification technique, and also discloses the extraction with DCM and the use of DCM for the chromatography.  These are merely other purification processes, using DCM which is an aprotic solvent, see page 18 of the instant specification.  See MPEP 2143 I. B. example 1.  The prior art teaches a method for purifying, it would have been prima facie obvious to substituted one method for the other, i.e. precipitation with an aprotic solvent, such as DMSO.  Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.  Therefore it would be obvious to precipitate the final product from an aprotic solvent.
Claims 3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,796,262 as applied to claims 1, 2, and 4-8 and 10 above, and further in view of Abdel-Magid et al. 
Abdel-Magid et al. provides the use of sodium triacetoxyborohydride in the reductive amination of ketones and aldehydes.  Page 971 provides the use of sodium cyanoborohydride as a reducing agent for direct reductive amination along with the use of sodium triacetoxyborohydride (pagse 972-973) as a reducing agent for reductive amination.  Page 974 provides in general, an addition of a weak acid such as acetic acid increases the rate of reductive amination.  Abdel-Magid et al. provides that both provides sodium cyanoborohydride and sodium triacetoxy borohydride are reducing agents commonly used.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					3 October 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600